Citation Nr: 1226806	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of reduction of a rating for service-connected bilateral hearing loss from 20 percent to 0 percent, effective October 1, 2009.

2.  Entitlement to a compensable rating for service-connected hearing loss prior to January 26, 2012, and to a rating in excess of 10 percent as of January 26, 2012.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2009 rating decision proposed to reduce the assigned rating for the Veteran's bilateral hearing loss from 20 percent to 0 percent.  A subsequent July 2009 rating decision effectuated the proposed reduction, effective October 1, 2009.  A May 2012 rating decision assigned a 10 percent rating for hearing loss, effective January 26, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in January 2012 at which time it was remanded for further development to include clarification of the results from audiological evaluations conducted in May 2009 and February 2011.  That clarification has been obtained.  All other development directed by the Board's remand appears to have been accomplished.  Therefore, remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements in reducing the assigned rating for the Veteran's service-connected bilateral hearing loss effective from October 1, 2009.

2.  Prior to January 26, 2012, the record shows the Veteran had Level II hearing for both ears.

3.  As of January 26, 2012, the record shows the Veteran had Level VI hearing for the right ear, and Level III hearing for the left.
CONCLUSIONS OF LAW

1.  The reduction of the assigned rating for the service-connected bilateral hearing loss from 20 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.85, 4.86 (2011). 

2.  The criteria for a compensable rating for the bilateral hearing loss prior to January 26, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.85, 4.86 (2011).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss as of January 26, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This appeal stems from disagreement with a reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i) (2011).  Therefore, the Board concludes that the notice requirements do not apply to the claim decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Despite the foregoing, the Board notes that the Veteran was sent compliant notification in reference to his service-connected bilateral hearing loss in a March 2009 letter, which would satisfy the requirement that notification be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  That letter informed the Veteran of what information and evidence he must submit, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Therefore, that correspondence appears compliant with the notice requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Moreover, the March 2009 letter included the information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, various records were obtained and considered in conjunction with this case.  The Veteran has had the opportunity to present evidence and argument in support of his appeal, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA audio examinations in March 2009, June 2009 and January 2012 which are compliant with regulatory requirements.  No inaccuracies or prejudice are demonstrated with respect to the examinations, nor has the Veteran indicated that his hearing loss has increased in severity since the most recent examination.  Accordingly, the Board finds that the examinations are adequate for adjudication.

Therefore, the Board finds that the duties to notify and assist have been satisfied.

The regulations provisions allow for the reduction in the rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2011).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2011). 

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the initial 20 percent rating was effective from October 17, 2005,which is less than four years from the effective date of the reduction from 20 percent to 0 percent on October 1, 2009. 

The Board finds that the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected bilateral hearing loss.  He underwent a VA medical examination in March 2009, and the subsequent April 2009 rating decision proposed to reduce the assigned rating.  The notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing.  He submitted additional evidence and indicated his disagreement with the proposed rating, but did not request a predetermination hearing.  Thereafter, the proposed reduction was effectuated by the July 2009 rating decision, effective from October 1, 2009, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  The Board finds that the RO followed proper procedure, and the Veteran is not entitled to restoration of the 20 percent rating. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating.  Further, the Board will address the matter to the extent the Veteran contends that a compensable rating is warranted prior to January 26, 2012, and a rating in excess of 10 percent is warranted as of January 26, 2012.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  VA must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability.  38 C.F.R. § 4.2 (2011).  VA will also resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two ratings applies, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In evaluating the appropriate schedular rating, the Board will only consider the factors as enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (2011).  Ratings for bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to rate the degree of disability from bilateral service-connected defective hearing.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  In addition, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (2011).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2011).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

The March 2009 VA audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
65
75
58.75
LEFT
40
55
70
75
60

Maryland CNC speech recognition scores were 96 percent for the right ear, and 94 percent for the left ear. 

The results of the March 2009 VA audio examination corresponds to Level II hearing for both ears on Table VI, which in turn corresponds to a 0 percent rating on Table VII.  Moreover, the examination does not show an exceptional pattern of hearing loss as to warrant consideration of Table VIa; because  each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the results at 2000 Hertz are not shown to be 70 decibels or more for either ear.  Therefore, these results show that a 0 percent rating was warranted for the service-connected bilateral hearing loss at that time.  Therefore, those results support the reduction of the assigned rating from 20 percent to 0 percent.

In response to the April 2009 rating decision which proposed a reduction in rating for hearing loss, the Veteran submitted a June 2009 report from a different VA audiologist than the practitioners who had had previously examined him.  However, as on the March 2009 examination, the audiological testing conducted in June 2009 did not show that the Veteran had exceptional patterns of hearing loss pursuant to 38 C.F.R. § 4.86(a), nor did that testing show that the Veteran met the criteria for a compensable rating under the usual rating method pursuant to 38 C.F.R. § 4.85. 

In addition to the June 2009 VA examination report, the Veteran submitted a May 2009 statement from a private ear, nose, and throat specialist, W. B. C., M.D., attesting to the Veteran's ongoing bilateral hearing problems.  Specifically, Dr. C indicated that he had evaluated the Veteran's hearing and determined that he had speech reception thresholds of 45 decibels in the left ear and 55 decibels in the right ear.  However, Dr. C did not include the audiological test results on which that assessment was based, nor did Dr. C indicate whether those results had been obtained by a state-licensed audiologist or included the Maryland CNC speech discrimination test, as required for VA rating purposes.  38 C.F.R. § 4.85 (2011).

The Veteran also submitted a report from another private physician, J. E. K., M.D., who indicated that the Veteran's hearing had not improved since his initial VA rating and continued to warrant at least a 20 percent rating.  However, while Dr. K.'s report included an February 2011 audiogram, presented as a graph, it did not include any audiological test results in numerical form.  The Board is precluded from providing its own interpretation of an audiogram that is presented in graph rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, as with the May 2009 report from Dr. C., it was unclear whether the Dr. K used the Maryland CNC test to assess the Veteran's speech discrimination.

In view of the foregoing, the Board remanded the case for clarification from Drs. C. and K., to include providing numerical results of their respective audiological testing or audiograms, identify whether they were state-licensed audiologists, and identify whether they used the Maryland CNC word test in assessing the Veteran's speech discrimination.

In conjunction with the Board's remand, both Dr. C. and Dr. K. provided their respective findings in numerical form, and evidence that they were both state-licensed audiologists.  However, both Dr. C. and Dr. K. indicated that they had used the Northwestern University Auditory Test No. 6 (NU-6) word list, instead of the Maryland CNC word list.  Similarly, an April 2012 private audio evaluation also used the NU-6 word list instead of the Maryland CNC word list.  Accordingly, those private reports are inadequate for rating the severity of the Veteran's bilateral hearing loss for VA purposes and cannot be considered for rating purposes.  38 C.F.R. § 4.85 (2011). 

No other audiological results appear to be of record for the period prior to January 26, 2012, which are in compliance with the regulatory requirements for audiometric testing to be adequate for VA purposes.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating prior to January 26, 2012.  Therefore, his claim for restoration of the 20 percent rating, and his claim for an increased compensable rating must be denied.

With respect to the period as of January 26, 2012, the Board notes that the VA audio evaluation conducted on January 26, 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
70
75
65
LEFT
50
55
70
70
61.3

Maryland CNC speech recognition scores were 84 percent for the right ear, and 88 percent for the left ear.  

The Veteran's right hear demonstrated exceptional hearing loss so as to warrant consideration of Table VIa in that all of the four specified frequencies are 55 decibels or more.  However, the left ear does not show that all of the four specified frequencies are 55 decibels or more, nor that the pure tone threshold at 2000 Hertz was 70 decibels or more.  Thus, only the right ear warrants consideration of Table VIa in this case.

The January 2012 VA audio examination results show that the Veteran's has Level III hearing under Table VI for both ears.  However, his right ear has Level V hearing loss under Table VIa.  As that is the higher numeral, it will be used in rating the service-connected hearing loss.  The Level V numeral is elevated to Level VI pursuant to the requirements of 38 C.F.R. § 4.86.  Level VI and Level III hearing corresponds to a 10 percent rating under Table VII, which is the rating currently in effect.  No other qualified audiological testing is of record for this relevant periods.  Therefore, the Board finds that he is not entitled to a rating in excess of 10 percent as of January 26, 2012.  In addition, he is not entitled to restoration of the 20 percent rating either.

In exceptional cases where the schedular rating is found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved, provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a veteran's claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, the Board cannot make a determination as to an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The evidence does not show that the Veteran has frequent hospitalizations or marked interference with employment as a result of hearing loss.  There are higher ratings for hearing loss, but the Veteran does not meet the criteria for those ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).

Accordingly, the Board finds that the Veteran is not entitled to restoration of the 20 percent rating for his service-connected bilateral hearing loss.  Furthermore, the Board finds that the criteria are not met for a compensable rating for the period prior to January 26, 2012, or a rating in excess of 10 percent as of January 26, 2012.  Therefore, because the preponderance of the evidence is against the claims, the benefits sought on appeal are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the rating for service-connected bilateral hearing loss from 20 percent to 0 percent was proper, and the benefit sought on appeal is denied.  

Entitlement to a compensable rating for service-connected hearing loss prior to January 26, 2012, is denied.

Entitlement to a rating in excess of 10 percent for service-connected hearing loss from January 26, 2012, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


